724 N.W.2d 14 (2006)
Steven R. TURNER, Relator,
v.
EVTAC MINING, and CNA ClaimsPlus, Respondents, and
Iron Range Rehab Center, and Orthopaedic Associates of Duluth, P.A., Intervenors.
No. A006-1195.
Supreme Court of Minnesota.
November 22, 2006.
Diana L. Brennan, Brennan Law Office, Inver Grove Hts., MN, for Relator.
Thomas F. Coleman, Cousineau McGuire Chartered, Minneapolis, MN, for Respondents.
Considered and decided by the court en banc.

ORDER
PAUL H. ANDERSON, Associate Justice.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed May 25, 2006, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that, [s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).